 

Exhibit 10.2

 

EMPLOYEE LEASING AGREEMENT

 

This Employee Leasing Agreement (this “Agreement”) is entered into by and
between Emmis Operating Company, an Indiana corporation (“Emmis”) and Mediaco
Holdings Inc., an Indiana corporation (“Mediaco”), effective as of November 25,
2019.  Emmis and Mediaco shall sometimes be referred to individually as a
“Party” and together as the “Parties”.

 

WHEREAS, Emmis has sold its radio stations, WBLS-FM and WQHT-FM, in New York,
NY, including the business operations and radio licenses (the “Stations”) to
Mediaco as of the date hereof pursuant to a Contribution and Distribution
Agreement among Emmis Communications Corporation (the direct parent of Emmis),
Mediaco and SG Broadcasting LLC dated of June 28, 2019 (the “Contribution
Agreement”); and

 

WHEREAS, in connection with the aforementioned sale, Mediaco and Emmis are
entering into a Management Agreement pursuant to which Emmis shall provide
certain management and oversight of the Stations and the Stations’ employees
(the “Management Agreement”); and

 

WHEREAS, Mediaco desires to lease from Emmis the Stations’ existing personnel
who are employees of Emmis pursuant to the terms and conditions of this
Agreement.  Accordingly, the parties agree as follows:

 

1.Lease of Employees.  During the Term (as defined below), Mediaco shall lease
from Emmis the employees set forth on Exhibit A (such employees, together with
any replacement employees to those on Exhibit A and any other subsequently hired
employees to which Mediaco has consented, the “Leased Employees”) to perform the
certain services for Mediaco as reasonably requested by, and at the direction
of, Mediaco (the “Services”), consistent with the terms of the Management
Agreement.  Leased Employees shall exclusively dedicate their full time and
attention to the Services to the extent consistent with each Leased Employee’s
past practice, except with respect to any Leased Employee who at Emmis’ cost
will continue to provide support to Emmis’ operations other than the Stations,
consistent with past practice and not to unreasonably interfere with any such
Leased Employee’s services to the Stations (any such support, the “Support
Services”).

 

2.Term.  The initial term of this Agreement shall commence on the date hereof
and shall continue through 11:59 p.m. on December 31, 2020, provided that at any
time beginning on October 1, 2019, Mediaco may terminate this Agreement on no
less than three (3) months’ prior notice and Emmis may terminate this Agreement
if Emmis ceases to be responsible for managing the employees at the Stations
under the Management Agreement.  Beginning on January 1, 2021, the term of this
Agreement shall automatically renew for six (6) month periods unless, beginning
on October 1, 2020, either party gives the other notice of non-renewal at least
three (3) months prior to the expiration of the then-current term.  Either party
may extend the effective date of any non-renewal, expiration or termination of
this Agreement (other than a termination by Emmis due to no longer managing
Station employees under the Management Agreement) for up to ninety (90) days in
the event Mediaco benefit plans are not in place on the original effective date
of

Confidential Treatment Requested by

Emmis Communications Corporation

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

termination.  The period for which this Agreement is in effect shall hereinafter
be referred to as the “Term.” Either party may terminate this Agreement for
cause, effective upon notice to the other party (the “Defaulting Party”), if the
Defaulting Party:

 

(a)(i) materially breaches this Agreement, and such breach is incapable of cure;
or (ii) with respect to a material breach capable of cure, the Defaulting Party
does not cure such breach within [***] after receipt of notice of such breach.

 

(b)(i) becomes insolvent or admits its inability to pay its debts generally as
they become due; (ii) becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency law, which is
not fully stayed within [***] or is not dismissed or vacated within [***] after
filing; (iii) is dissolved or liquidated or takes any corporate action for such
purpose; (iv) makes a general assignment for the benefit of creditors; or (v)
has a receiver, trustee, custodian, or similar agent appointed by order of any
court of competent jurisdiction to take charge of or sell any material portion
of its property or business.

 

3.Reimbursement.  

 

(a)During the Term, Mediaco shall promptly reimburse Emmis for all costs and
expense directly attributable to the Leased Employees for their performance of
the Services in an amount equal to Emmis’ actual out-of-pocket cost incurred in
connection with the provision of the Services by the Leased Employees, which
reimbursement shall include without limitation the Leased Employees’ salary
and/or hourly wages earned for the performance of the Services (reduced by an
amount appropriately reflective of the time spent by any Leased Employee on
Support Services), bonuses awarded at the discretion and recommendation of
Mediaco for the performance of the Services and/or as set forth in a written
employment agreement (if any), and Emmis’ actual out-of-pocket cost incurred in
connection with benefits (including the actual out-of-pocket expense of any
self-insured health claims (less any stop loss reimbursements received by
Emmis), workers’ compensation expenses, unemployment compensation expenses,
severance expenses, and the employer portion of premiums and administrative fees
under all benefits provided, including self-insured health coverage, life
insurance coverage and long-term disability coverage), employer portion of
employment taxes, costs associated with certain Leased Employees’ authorizations
to live and work in the United States), and other expense reimbursement
(including out-of-pocket expenses attributable to claims involving Leased
Employees, unless the allegations relate primarily to the conduct of employees
of Emmis or any Affiliate thereof who are not Leased Employees, but solely with
respect to conduct that occurred during the Term and is not subject to indemnity
by Emmis under Section 7(c)), all such amounts to be scheduled in advance to the
extent practicable.  For the avoidance of doubt, Emmis shall not be entitled to
receive from Mediaco reimbursement for (i) any wages, benefits costs or expenses
of Emmis employees who are not Leased Employees, (ii) any out-of-pocket expenses
incurred by Emmis in the conduct of those portions of Emmis’ business that are
not related to Mediaco, (iii) any payments or benefits triggered by or otherwise
relating to the transactions contemplated by this Agreement, the Management
Agreement or the Contribution Agreement, including without limitation the
vesting, funding, or settlement of any equity or equity-based compensation and
any bonus paid in connection with this transaction, including such items
referenced in Section 5.21(j) of the Contribution Agreement or (iv) any
reimbursement for any withdrawal liability incurred or

2

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

triggered by Emmis or its ERISA Affiliates (as defined in the Contribution
Agreement) under ERISA (as defined in the Contribution Agreement) including any
contingent or secondary withdrawal liability to any “multiemployer plan” (as
defined in Section 3(37) of ERISA) (a “Multiemployer Plan”), but shall be
entitled to reimbursement for any out-of-pocket costs incurred by Emmis with
respect to Leased Employees that are incremental to the costs and expenses Emmis
would otherwise incur with respect to its employees who are not Leased Employees
(e.g., pro rata share of health and employer’s liability insurance).

 

(b)With respect to payroll, Emmis shall invoice Mediaco on the second business
day before the date bi-weekly payroll is drawn from Emmis’ bank account and
Mediaco shall wire such amount to Emmis before the end of the following
day.  With respect to other employee costs during the Term, including but not
limited to health care costs, Emmis shall invoice Mediaco on the first Business
Day of the month for the amounts incurred with respect to the Leased Employees
in the prior month(s), and Mediaco shall pay such amount to Emmis on or before
the tenth day of the same month, provided that Mediaco agrees with the amounts
listed on the invoice.  In providing each invoice, Emmis shall provide Mediaco
with sufficient information about the amounts listed in the invoice and, upon
Mediaco’s request, Emmis shall provide Mediaco with such additional information
as is reasonably necessary for Mediaco to verify the accuracy of any such
invoice.  

 

(c)Mediaco agrees to pay interest to Emmis for any past due amounts that are not
disputed by Mediaco in good faith at the lesser of the highest rate allowable by
law or [***] from the due date until such amounts are paid. In addition, Mediaco
shall promptly reimburse Emmis for all reasonable costs incurred in collecting
any past due amounts, including but not limited to reasonable attorneys’ fees
and expenses.  This section shall not limit or waive any other legal and
equitable rights and remedies Emmis shall have under this Agreement for a
delinquent payment.

 

4.Emmis’ Responsibilities.

 

(a)Employment of Leased Employees. During the Term, all Leased Employees shall
at all times remain employees of Emmis and on the direct payroll of
Emmis.  Emmis shall maintain complete employment files for each Leased Employee
in accordance with all applicable Laws (as defined in the Contribution
Agreement). Emmis is solely responsible for supervising, performance managing,
promoting, disciplining, and/or terminating the Leased Employees; provided, that
Mediaco may at its discretion provide input to Emmis as to the management,
promotion, discipline and termination of any Leased Employee and in all cases
consistent with the terms of the Management Agreement. Emmis will provide
Mediaco with all information relating to the Leased Employees or their
employment as reasonably requested by Mediaco, and will otherwise reasonably
cooperate with Mediaco in relation to the Leased Employees and their employment.

 

(b)Compliance with Laws.   Emmis shall use its commercially reasonable efforts
to comply with all applicable Laws governing its employment of the Leased
Employees and the Leased Employees’ performance of the Services.  Emmis shall
use commercially reasonable efforts to comply with all applicable Laws regarding
the legal status of each Leased Employee to work and reside in the United
States.

 

3

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

(c)Taxes.  During the Term and subject to Emmis’ reimbursement rights under
Section 3, Emmis shall be solely responsible for the payment of all federal,
state and local employment taxes and withholdings for each Leased Employee,
including income taxes, FICA and unemployment insurance taxes.  Emmis shall also
properly file all information and tax returns and issue all wage and tax
statements related to any compensation paid to Leased Employees during the Term.

 

(d)Workers’ Compensation and Unemployment Compensation.  During the Term and
subject to Mediaco’s reimbursement obligation under Section 3, Emmis shall be
responsible for (i) maintaining valid workers’ compensation insurance for the
Leased Employees, and (ii) all unemployment compensation claims filed by any
Leased Employee; provided, however, any and all out-of-pocket expense associated
with the foregoing shall be paid by Mediaco to Emmis consistent with Section 3
above.

 

(e)Employee Benefits.During the Term, Emmis shall be solely responsible for
maintaining employee benefit plans for the Leased Employees consistent with
those provided to other Emmis employees; provided, however that any Leased
Employees who are part of a Station’s collective bargaining unit shall receive
benefit plans required under the applicable collective bargaining agreement and
Emmis shall not make any changes to or enter into any employee benefit plans
(including employment agreements) covering the Leased Employees that would
materially increase the cost to Mediaco without at least [***] advance notice to
Mediaco; provided any such benefit plan changes must be applicable to Emmis’
employees that are not Leased Employees on the same basis as the Leased
Employees.

 

(f)Severance.  To the extent that, during the Term, Mediaco instructs Emmis to
terminate any Leased Employee and Emmis determines (in its reasonable
discretion) that the terminated Leased Employee is entitled to severance, Emmis
shall pay such severance consistent with, as applicable,(i) Emmis’ severance
policy in place at the time of such termination, (ii) if the terminated Leased
Employee has an employment agreement with Emmis or its Affiliates (as defined in
the Contribution Agreement) as of the date of termination, as provided in such
employment agreement or (iii), if the terminated Leased Employee is a member of
a collective bargaining unit, consistent with the terms of the applicable
collective bargaining agreement; provided, that in all cases Emmis shall
condition any severance on a release that, includes, among other terms, a
release of any claims against Mediaco and its Affiliates (as defined in the
Contribution Agreement), except that such requirement shall not apply to a
Leased Employee that is the member of a collective bargaining unit to the extent
that such release requirement would be in violation of such collective
bargaining agreement.

 

5.Restrictive Covenants.  Emmis acknowledges and agrees that, to the extent
supportable by the applicable underlying agreement, any restrictive covenants
(including with respect to confidentiality, non-disclosure, non-competition,
non-solicitation, assignment of intellectual property or otherwise) shall also
apply to, and for the benefit of, Mediaco and its Affiliates.  

 

4

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

6.Employment Following the Term.  Prior to the expiration or earlier termination
of the Term, Mediaco or one of its Affiliates shall offer employment to all of
the Leased Employees who are employed by Emmis at the termination of the Term
(all such Leased Employee to whom employment is offered, collectively, the
“Continuing Employees”).  The offer of employment to the Continuing Employees
shall have a base salary or hourly rate that is the same as, and benefits
package that, in the aggregate, is substantially similar to, the base salary or
hourly rate and benefits package in effect for such Continuing Employees
immediately prior to the offer of employment. Upon the expiration or earlier
termination of the Term, Emmis shall take all necessary steps to assign to
Mediaco, and Mediaco shall, subject to such assignment by Emmis, assume, any
employment agreement to which a Leased Employee is subject to Mediaco, subject
to the extent required to any consent, and Emmis shall take all necessary steps
to assign to Mediaco, and Mediaco shall, subject to such assignment by Emmis,
assume any collective bargaining agreement then in effect between SAG-AFTRA and
Emmis, subject to the extent required to any consent.  Provided that Mediaco
makes and honors the offer of employment required by this Section 6, Mediaco
shall not be responsible for, and Emmis hereby agrees to indemnify defend and
hold harmless Mediaco and its Affiliates from, any liabilities relating to any
Leased Employee that does not become a Continuing Employee (including by reason
of declining an offer of employment pursuant to this Section 6, declining to
continue providing services under employment agreement assigned to and assumed
by Mediaco, or otherwise), including any severance or other termination
liabilities or costs relating to such Leased Employee. To the extent that the
employment of any employee of Mediaco who was a Leased Employee hereunder (other
than any employee subject to an an employment agreement or who is a member of a
collective bargaining unit) is terminated by Mediaco other than ‘for cause’
during the first [***] after the expiration or termination of the Term, Mediaco
shall pay such employee severance in accordance with the Emmis severance policy
in effect at the time of the expiration or earlier termination of the Term.

7.Limitation of Liability and Indemnity.

(a)None of Emmis, its Affiliates or any officer, director, employee, partner,
manager or other agent of Emmis or its Affiliates (as defined in the
Contribution Agreement) will have any liability to Mediaco hereunder for any
action under this Employee Leasing Agreement unless such conduct is not taken in
accordance with the standards of conduct under Indiana Code 23-1-35-1 (taking
into account Emmis’ obligations under this Agreement), and the failure to meet
that standard has been judicially determined to have constituted fraud,
recklessness or willful misconduct.  The Parties agree that Indiana Code
23-1-35-1 is the standard of conduct applicable to directors of an Indiana
corporation and that such standards are different than the standards applicable
to directors of a Delaware corporation, all as outlined in the official Indiana
Comment to Indiana Code 23-1-35-1.  

(b)Mediaco hereby agrees to indemnify defend and hold harmless Emmis and its
Affiliates and any of their respective current or former officers, directors,
employees, partners, managers or other agents (individually and collectively,
“Emmis Indemnified Person”) from any and all loss, liability, cost and expense
including but not limited to reasonable attorneys’ fees and expenses incurred by
the Emmis Indemnified Person in connection with, arising from or related to the
performance by it of its obligations hereunder or otherwise related to Mediaco,
except if such loss, liability cost or expense results from the fraudulent,
reckless or willful misconduct of Emmis; provided, however, that no Emmis
Indemnified Person shall be entitled to indemnification for any

5

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

withdrawal liability incurred by Emmis or its ERISA Affiliates under ERISA
(including any contingent or secondary liability) to any Multiemployer
Plan.  Mediaco will reimburse each Emmis Indemnified Person for the reasonable
out-of-pocket costs and expenses (including attorneys’ fees and expenses) of
investigating, preparing for and responding to any actual or threatened action,
claim, suit, investigation or proceeding or enforcing this Agreement, as they
are incurred; provided that Emmis shall promptly reimburse Mediaco for any
amounts advanced to the extent that a court of competent jurisdiction determines
that an Emmis Indemnified Person acted recklessly, or engaged in willful
misconduct.

(c)Emmis hereby agrees to indemnify defend and hold harmless Mediaco and its
Affiliates and any of their respective current or former officers, directors,
employees, partners, managers or other agents (individually and collectively,
“Mediaco Indemnified Person”) (i) from any and all loss, liability, cost and
expense including but not limited to reasonable attorneys’ fees and expenses
incurred by the Mediaco Indemnified Person in connection with Emmis’ failure to
comply with the standard of conduct set forth in Section 7(a) above, except if
such loss, liability cost or expense results from the fraudulent, reckless or
willful misconduct of Mediaco, and (ii) from any withdrawal liability incurred
by Mediaco or its Affiliates under ERISA (including any contingent, secondary or
successor liability) to any Multiemployer Plan to the extent based on the
contribution histories of Emmis and its ERISA Affiliates (as opposed to any
contributions made after the end of the Term by Mediaco and its ERISA
Affiliates).  Emmis will reimburse each Mediaco Indemnified Person for the
reasonable out-of-pocket costs and expenses (including attorneys’ fees and
expenses) of investigating, preparing for and responding to any actual or
threatened action, claim, suit, investigation or proceeding relating to Emmis’
violation of the standard of conduct set forth in Section 7(a) above, as they
are incurred; provided that Mediaco shall promptly reimburse Emmis for any
amounts advanced to the extent that a court of competent jurisdiction determines
that an Mediaco Indemnified Person acted recklessly, or engaged in willful
misconduct.

8.Miscellaneous Terms.  

 

(a)Entire Agreement.This Agreement contains the complete and entire agreement
between the parties pertaining to the subject matter hereof. This Agreement may
not be modified, amended or waived in any manner except by a written document
executed by the parties.  

 

(b)Assignment.  Neither party shall assign or transfer this Agreement or any
rights and interests in this Agreement without the prior written consent of the
other party, which consent shall not be unreasonably withheld. Notwithstanding
the forgoing, Mediaco may assign this Agreement and all of its rights and
interests in this Agreement to any Affiliate of Mediaco or any third party in
the event of a merger, acquisition or consolidation, in either case, without
Emmis’ consent.

 

(c)Governing Law; Waiver of Jury Trial.  

 

(i)Except as otherwise set forth in this Agreement, this Agreement and all
issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause

6

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

the application of the Laws of any jurisdiction other than the State of
Delaware.  In furtherance of the foregoing, the internal Laws of the State of
Delaware shall control the interpretation and construction of this Agreement,
even though under that jurisdiction’s choice of law or conflict of law analysis,
the substantive Law of some other jurisdiction would ordinarily apply.

 

(ii)AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO
THIS AGREEMENT (WITH EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), EACH
OF THE PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION
AGREEMENT, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR PROCEEDING, AND
ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION
AGREEMENT SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

 

(d)Jurisdiction; Service of Process.  ANY ACTION WITH RESPECT TO THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER BROUGHT BY THE OTHER PARTY OR PARTIES OR THEIR
SUCCESSORS OR ASSIGNS, IN EACH CASE, SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY
IN DELAWARE STATE COURT AND ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE
OF DELAWARE (OR, IF THE DELAWARE COURT DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF INDIANA). EACH
OF THE PARTIES HEREBY IRREVOCABLY AGREES AND CONSENTS TO PERSONAL JURISDICTION,
SERVICE OF PROCESS AND VENUE IN THE AFORESAID COURTS AND WAIVES, AND AGREES NOT
TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY
ACTION WITH RESPECT TO THIS AGREEMENT (I) ANY CLAIM THAT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE ABOVE NAMED COURTS FOR ANY REASON OTHER THAN
THE FAILURE TO SERVE IN ACCORDANCE WITH THIS SECTION 17, (II) ANY CLAIM THAT IT
OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM
ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) AND (III) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) THE ACTION IN SUCH COURT IS BROUGHT IN AN
INCONVENIENT FORUM, (B) THE VENUE OF SUCH ACTION IS IMPROPER OR (C) THIS
AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH
COURTS.  THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION
10, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

7

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

 

(e)Notice.   All notices, requests, claims, demands and other communications to
be given or delivered under or by the provisions of this Agreement shall be in
writing and shall be deemed given only (i) when delivered personally to the
recipient, (ii) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), provided that
confirmation of delivery is received, (iii) upon machine-generated
acknowledgment of receipt after transmittal by facsimile (iv) five (5) days
after being mailed to the recipient by certified or registered mail (return
receipt requested and postage prepaid), or (v) the date such delivery is made
(or, if such date is not a Business Day, the next subsequent Business Day), if
delivered via email to the Operational Email Address (as defined below) of the
other Party set forth below.  Such notices, demands and other communications
shall be sent to the Parties at the following addresses (or at such address for
a Party as will be specified by like notice):

 

If to Emmis:

One Emmis Plaza, Suite 700

40 Monument Circle

Indianapolis, Indiana 46204

Telephone: 317.684.6565

Facsimile: 317.684.5583

Attention: Legal Department

Operational Email Address:  legal@emmis.com and HRHelp@emmis.com

 

with a copy (which shall not constitute notice) to:

Taft Stettinius & Hollister LLP
One Indiana Square, Suite 3500

Indianapolis, Indiana 46204

Telephone: 317.713.3569
Facsimile: 317.713.3699
Attention: Ian D. Arnold

 

If to Mediaco:

 

[•]

 

Operational Email Address:  

 

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Telephone: 215.963.5061

Facsimile: 215.963.5001

Attention: Justin W. Chairman

 

8

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

Any Party to this Agreement may notify any other Party of any changes to the
address or any of the other details specified in this paragraph; provided that
such notification shall only be effective on the date specified in such notice
or five (5) Business Days after the notice is given, whichever is
later.  Rejection or other refusal to accept or the inability to deliver because
of changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.

 

(f)Right to Examine.  Mediaco shall have, upon reasonable prior notice and
during normal working hours, the right to conduct examinations of, and to make
copies of, the books and records of Emmis relating to the Leased Employees or
the Services, no matter where such books and records are located.  Such right
may be exercised through any agent or employee of Mediaco or any representative
designated by Mediaco.  All examinations conducted by or on behalf of Mediaco
will be at its sole expense.

 

(g)Further Assurances.  The parties shall execute and deliver such further
instruments and do such further acts and things as may reasonably be required to
carry out the intent and purposes of this Agreement.

 

(h)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.  Electronically transmitted copies of
this Agreement and electronically transmitted signature pages shall be binding
and effective as to all Parties and may be used in lieu of the original
Agreement, and, in particular, in lieu of original signatures, for any purpose
whatsoever.

 

(i)Construction of Agreement.  The Parties have participated jointly in the
negotiation and drafting of this Agreement, and in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

 

(j)No Joint Venture.  This Agreement is not intended to be and shall not be
construed as a partnership or joint venture agreement between the
Parties.  Except as otherwise specifically provided in this Agreement, no party
to this Agreement shall be authorized to act as agent of or otherwise represent
any other Party to this Agreement.

 

(k)No Third Party Beneficiaries.  Nothing in this Agreement, express or implied,
is intended to or shall confer upon any person or entity (other than the Parties
and their respective successors and permitted assigns and any person or entity
indemnified under Section 7 hereof) any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

[signature page(s) follow]

 

9

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their respective names by their duly authorized representatives as of the
date first written above.

 

Mediaco Holdings Inc.

 

 

By:

 

/s/ J. Scott Enright

Name:

 

J. Scott Enright

Title:

 

Executive Vice President,

General Counsel & Secretary

 

Emmis Operating Company

 

 

By:

 

/s/ J. Scott Enright

Name:

 

J. Scott Enright

Title:

 

Executive Vice President,

General Counsel & Secretary

 

 

10

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LEASED EMPLOYEES

 

 

[spreadsheet attached]

 

 

Confidential Treatment Requested by

Emmis Communications Corporation